DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Response to Amendment
	This final Office action is in response to the amendment filed 4 January 2022.  Claims 1-20 are pending.  All objections and rejections not repeated below are cancelled.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 4 January 2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Matsuzaki [US 20010038565 A1] (hereinafter “Matsuzaki”).
	Independent Claim:
	Per claim 1, Matsuzaki teaches a device (the memory circuit in Fig. 48), comprising:
an input buffer configured to receive a data clock signal (see Fig. 48, 10 clock buffer and external clock signal ECLK);
an internal data clock generator configured to generate an internal data clock signal (see Fig. 48, clock generator 102 and internal clock signal ICLK3);
a plurality of data buffers (see Fig. 48, memory core 15 includes storage units such as cells, word lines and blocks that may each be considered as a data buffer); and
a selection component configured to: select, based at least in part on a mode of operation of the device, one of the data clock signal or the internal data clock signal; and route the selected signal to the plurality of data buffers (see paragraphs [0184]-[0187], based on a determination of a normal state or a faster operation mode of the memory circuit, the switching circuit SW selects the external clock ECLK1 or the internally generated ICLK3 as the internal clock signal ICLK2 for controlling the operation of the memory core 15).

	Dependent Claims:
Per claim 3, Matsuzaki further teaches the selection component is configured to select the internal data clock signal when the mode of operation of the device is a first mode of operation; and
the selection component is configured to select the data clock signal when the mode of operation of the device is a second mode of operation (see paragraphs [0184]-[0187], based on a determination of a normal state or a faster operation mode of the memory circuit, the switching circuit SW selects the external clock ECLK1 or the internally generated ICLK3 as the internal clock signal ICLK2).
Per claim 4, Matsuzaki further teaches a mode identification component coupled with the selection component and configured to identify the mode of operation of the device, wherein:
the mode identification component is configured to output, to the selection component, a signal based at least in part on the mode of operation of the device (see  Fig. 48 and paragraph [0185] for comparator 103 and memory controller 14 for generating the selection signal OSW for SW based on determined state of the memory circuit); and
the selection component is configured to select the selected one of the data clock signal or the internal data clock signal based at least in part on the signal (see Fig. 48 and paragraphs [0184]-[0187] for selection component SW selecting ECLK1 or ICLK3 based on OSW).
Per claim 7, Matsuzaki further teaches the selection component is configured to route the internal data clock signal to the plurality of data buffers when a system clock signal associated with the device has a first speed; and
the selection component is configured to route the data clock signal to the plurality of data buffers when the system clock signal has a second speed (see paragraph [0185], selection component SW routes ECLK1 or ICLK3 to ICLK2 based on the selection signal OSW, which is based on the timing of command reception signal CMDEN, which in turn is based on a system clock signal associated with the memory circuit, and OSW is set based on whether CMDEN timing is faster than the output S1).
Per claim 8, Matsuzaki further teaches the first speed is slower than the second speed (see paragraph [0185], a faster CMDEN timing is based on a faster second speed of the system clock than a slower first speed of the system clock).
Per claim 9, Matsuzaki further teaches the internal data clock signal has a different frequency than the data clock signal (see paragraphs [0184]-[0187], ICLK3 has a higher frequency than ECLK).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki, and further in view of Johnson et al. [US 6762974 B1] (hereinafter “Johnson”).
	Independent Claim:
Claim 10, Matsuzaki teaches a system (the system comprising the memory circuit in Fig. 48), comprising:
a first memory (the memory circuit in Fig. 48);
wherein the first memory comprises:
a first input buffer configured to receive a common data clock signal (see Fig. 48, 10 clock buffer and external clock signal ECLK);
a first internal data clock generator configured to generate a first internal data clock signal (see Fig. 48, clock generator 102 and internal clock signal ICLK3);
a first plurality of data buffers (see Fig. 48, memory core 15 includes storage units such as cells, word lines and blocks that may each be considered as a data buffer); and 
a first selection component configured to: select, based at least in part on a mode of operation of the system, one of the data clock signal or the internal data clock signal; and route the selected signal to the plurality of data buffers (see paragraphs [0184]-[0187], based on a determination of a normal state or a faster operation mode of the memory circuit, the switching circuit SW selects the external clock ECLK1 or the internally generated ICLK3 as the internal clock signal ICLK2 for controlling the operation of the memory core 15).

Dependent Claims:
	Per claim 2, Matsuzaki further teaches the input buffer, the internal data clock generator, the plurality of data buffers, and the selection component are each included in a first memory die (the memory circuit in Matsuzaki, Fig. 48).  The combined teachings of Matsuzaki and Johnson further teach the data clock signal is common to 
Per claim 11, the combined teachings of Matsuzaki and Johnson further teaches the limitations of the claim as it teaches the second memory die comprising the same components of the first second memory die (see the rejection of claim 10 set forth above for motivation to combine Matsuzaki and Johnson).
Per claim 12, the combined teaching of Matsuzaki and Johnson further teaches the first memory die and the second memory die are both included in a same multi-die memory package (see Johnson, Fig. 4, two Memory Devices 200 are included in a Memory Component 508).
Per claim 13, the combined teaching of Matsuzaki and Johnson further teaches a system clock signal generator configured to generate a common system clock signal, wherein the first memory die and the second memory die are each further configured to receive the common system clock signal (the external close ECLK taught by Matsuzaki is input to each of the memory dice resembling the memory circuit in Fig. 48 of Matsuzaki).
Per claim 14, the combined teaching of Matsuzaki and Johnson further teaches the first selection component is configured to select the selected one of the common data clock signal or the first internal data clock signal based at least in part on a frequency of the common system clock signal (see Matsuzaki, paragraph [0185], selection component SW routes ECLK1 or ICLK3 to ICLK2 based on the selection signal OSW, which is based on the timing of command reception signal CMDEN, which in turn is based on a system clock signal associated with the memory circuit).
Per claim 15, the combined teaching of Matsuzaki and Johnson further teaches the first selection component is configured to select the first internal data clock signal when the frequency of the common system clock signal is at a first frequency; and
the first selection component is configured to select the common data clock signal when the frequency of the common system clock signal is at a second frequency that is higher than the first frequency (see Matsuzaki, paragraph [0185], a faster CMDEN timing is based on a faster second speed of the system clock than a slower first speed of the system clock).
Per claim 16, the combined teaching of Matsuzaki and Johnson further teaches a first mode identification component coupled with the first selection component, wherein the first mode identification component is configured to output, to the first selection component, a signal based at least in part on the frequency of the common system clock signal (see Matsuzaki, Fig. 48 and paragraphs [0184]-[0187] for comparator 103 and memory controller 14 for generating the selection signal OSW for the selection component SW, the signal OSW based on CMDEN timing, which is in turn determined by frequency of the system clock).
Allowable Subject Matter
Claims 5-6 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter:

Per claim 6, the claim is dependent on claim 5 and as such is allowable for at least the same reasons as claim 5.
Per claim 17, the cited prior art fails to teach or sufficiently suggest the memory controller (Johnson’s memory die controller 100) setting a value of a mode register to indicate the frequency of the common system clock signal, the mode register being comprised by the first mode identification component (the comparator 103 and memory controller 14 in Matsuzaki).
Per claim 18, the cited prior art fails to teach or sufficiently suggest the first internal data clock generate activates or deactivates based on the frequency of a common system clock signal.
Claim 19, Johnson teaches a system (see Fig. 4 for processing system 500), comprising:
a first memory die (a Memory Device 200) configured to receive a common data clock signal generated by a common data clock generator (external system clock XWCLK from Memory Controller 100);
a second memory die configured to receive the common data clock signal (a second Memory Device receiving the same external system clock XWCLK.
The cited prior art fails to teach or sufficiently suggest the first and second memory die receiving a system clock signal generated by a system clock generator and 
a controller configured to:

first speed; and
disable the common data clock generator based at least in part on setting the speed of the system clock signal to the first speed.
Per claim 20, the claim is dependent on claim 19 and as such is allowable for at least the same reason as claim 19.
Response to Arguments
	 Applicant’s arguments filed on 4 January 2022 regarding claims 1-20 have been considered but are moot in view of the new grounds of rejection set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

14 February 2022